Name: Commission Regulation (EEC) No 98/89 of 17 January 1989 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil
 Type: Regulation
 Subject Matter: cooperation policy;  economic policy;  processed agricultural produce
 Date Published: nan

 No L 14/14 Official Journal of the European Communities 18 . 1 . 89 COMMISSION REGULATION (EEC) No 98/89 of 17 January 1989 amending Regulation (EEC) No 3061/84 laying down detailed rules for the application of the system of production aid for olive oil actually produced, the Member State concerned is to determine the quantity eligible for aid on the basis of the production potential and standard olive yields and oil yields ; whereas, in certain cases where irregularities have been discovered, it has been found that the quantity determined on a standard basis exceeded the quantity in respect of which the aid had been applied for ; whereas, to prevent certain growers from being paid too much aid it should be laid down that the quantity eligible for aid may not under any circumstances exceed the quantity in respect of which aid has been applied for ; Whereas experience has shown that the computerized files established by certain Member States do not serve the purpose for which they were intended ; whereas, to remedy the situation, the minimum characteristics of those files should be defined more clearly ; whereas, in view of the adjustments to be made, extra time should be allowed for completing the files ; Whereas, in the interests of sound administration, detailed rules should be laid down for the calculation of the quantity for which aid is to be granted, both to producers who are paid on a standard basis and to those who are paid in relation to the quantity actually produced ; whereas time limits for the payment of the aid should also be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last .amended by Regulation (EEC) No 2210/88 (2), and in particular Article 5 (5) thereof, Whereas olive growers may have olives pressed in a Member State other than that in which they are produced ; whereas, in order to ensure proper application of the system of aid, provision should be made for administrative cooperation between the Member State in which the oil was obtained and that in which the olives originated ; whereas, in order to ensure effective control of the processing of the olives, the grant of aid should be made conditional on their being pressed at an approved mill ; Whereas the determination of the olive yields and oil yields for the 1987/88 marketing year has been delayed, whereas the time limit for the submission of aid applications for that year should therefore be extended ; Whereas experience has shown that some olive growers who are members of producers' organizations are not interested in the system of production aid ; whereas, with a view to the proper application of the system of financing the associations, these growers should be ignored for the purposes of the calculation of such financing ; Whereas technical and health rules are needed to prevent the contamination of olive oil ; whereas, to this end, approval of olive mills should be made conditional on compliance with regulations guaranteeing the quality of the product ; Whereas, in determining the number of olive growers to be verified, who are not members of producers' organi ­ zations, the fact that the register of olive cultivation is being introduced only gradually in the Member States should be allowed for ; Whereas Commission Regulation (EEC) No 3061 /84 (3), as last amended by Regulation (EEC) No 1337/88 (4), provides that, where there is doubt as to the quantity HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3061 /84 is hereby amended as follows : 1 . The following paragraph 6 is added to Article 1 : %. Where all or part of the production of an olive grower is pressed in an approved mill located in a Member State other than that in which the olives were harvested, the aid application shall be submitted to the competent agency of the Member State where the oil was produced. In such a case, the latter Member State shall, after having checked the records of the mill concerned, transmit to the Member State of origin of the olives the aid application and the information concerning the check at the mill . The Member State responsible for payment, after having verified that all the requirements for the grant of the aid are met, shall pay the production aid.' (i) OJ No 172, 30. 9 . 1966, p. 3025/66. (*) OJ No L 197, 26. 7. 1988, p. 1 . 3) OJ No L 288, 1 . 11 . 1984, p . 52. (4) OJ No L 124, 18 . 5 . 1988, p. 15 . , 18 . 1 . 89 Official Journal of the European Communities No L 14/15 2. The following subparagraph is added to Article 5 (4) : 'However, for the 1987/88 marketing year, aid applications may be submitted up to 20 January 1989.' 3. The following subparagraph is inserted in Article , 8 (1 ) after point b : 'In order to determine the number of members of producers' organizations to be taken into consideration for the purposes of the application of point (a), account shall be taken only of members who have submitted an application to the organization during the period extending over the current and the three previous marketing years.' 4. The following sentence is added to Article 9 (1 ): 'For the purposes of the approval of mills, Member States shall check observance of the requirements necessary for ensuring that the oil is of proper quality and particularly that it is not contaminated by undesirable substances such as solvents.' 5 . Article 10 (2) is replaced by the following : '2. The checks referred to in Article 14 (4) of Regulation (EEC) No 2261 /84 shall apply to the following percentage of the olive growers who are not members of producers' organizations :  1 % in the zones where the basic data contained in the register of olive cultivation, provided for in Commission Regulation (EEC) No 2276/79 (*), are available ;  4 % in the other zones. Priority must be given to checks on olive growers who have made substantial changes in their production potential . and in accordance with the requirements set out below. Member States shall enter in the files the basic data contained in the register of olive cultivation, as soon as such data become available. Corrections to the basic data shall also be transferred as soon as they become available. 2. All the components of the computerized files must be operational before 31 October 1990. Moreover, Member States shall use the data for the checks as and when the specific files are established. % Producer Member States shall enter in the file the data concerning each marketing year as listed in Article 16 of Regulation (EEC) No 2261 /84, as soon as such data become available. 3. The computerized file must satisfy at least the following requirements :  have sufficient memory capacity for storing in real time all die data relating to the current marketing year plus the four previous marketing years. Provision must be made for storing archive material covering the three marketing years preceding these four,  allow real-time access to the basic data and production data concerning a plot, a basic adminis ­ trative unit, an olive grower, a producers' organi ­ zation or a mill . The identification codes for olive growers and mills must be permanent 4. Member States shall send the Commission half-yearly reports on the progress of the work on establishment of the files. Commission staff may make on-the-spot checks on the progress of the work and on the functioning and effectiveness of the system.' 8 . In Article 12 (2), point (e) is replaced by the following : '(e) the average production of virgin olive oil per 100 kilograms of olives.' 9 . The following Articles 12a and 12b are added : 'Article 12a 1 . For each olive grower, the quantity eligible for aid shall be equal :  in the case of producers for whom the aid is granted on a standard basis in accordance with the second indent of Article 5 (2) of Regulation No 136/66/EEC, to the quantity of oil resulting from the application of the second subparagraph of Article 2 (4) of Regulation (EEC) No 2261 /84 increased to the extent provided for in Article 13 of this Regulation, 0 OJ No L 262, 18 . 10. 1979, p. 11 .' 6. The following Article 10a is added : 'Article 10a Where Article 15 (3) of Regulation (EEC) No 2261 /84 applies, the quantity of oil eligible for aid belonging to an olive grower who has had all or part of his production of olives pressed by the mill concerned shall not exceed the quantity in respect of which an aid application has been submitted.' 7. Article 1 1 is replaced by the following : 'Article 11 1 . Producer Member States shall establish the computerized files referred to in Article 16 of Regulation (EEC) No 2261 /84 within the time limits No L 14/16 Official Journal of the European Communities 18 . 1 . 89 Commission, not later than 31 March following each marketing year, of the quantity on which aid has been granted in each Member State. Article 12b 1 . After fixing the olive and oil yields Member States shall pay the production aid to producers whose average output is lower than the quantity referred to in the second indent of Article 5 (2) of Regulation No 136/66/EEC within 90 days of submission of the particulars provided for in Article 3 (6) of Regulation (EEC) No 2261 /84. 2. Member States shall pay the production aid to producers whose average output is higher than the quantity referred to in the first indent of Article 5 (2) of Regulation No 136/66/EEC within 90 days of the determination by the Commission of the actual production for the marketing year concerned and of the unit amount of. the production aid provided for in Article 17a (2) of Regulation (EEC) No 2261 /84.'  in the case of producers belonging to an organi ­ zation to whom the aid is granted in relation to the quantity actually produced in accordance with the first indent of Article 5 (2) of Regulation No 136/66/EEC, the quantity of virgin oil actually produced, increased to the extent provided for in Article 13 of this Regulation. However, in the cases specified in Articles 7 and 15 of Regulation (EEC) No 2261 /84 the quantity eligible for aid shall be determined by the Member State in accordance with the provisions of those Articles. 2. For the purposes of determining the quantity actually produced referred to in paragraph 1 , the intervention agency, if any, responsible for paying the aid shall take account in particular of :  the basic data contained in the register of olive cultivation concerning production potential . In areas not yet covered by the register the information used shall be that contained in the crop declaration referred to in Article 3 of Regulation (EEC) No 2261 /84 and, where appropriate, the results of the checks carried out,  the data contained in the computerized files relating to the production situation and the results of the checks carried out pursuant to Regulation (EEC) No 2261 /84 for the marketing year concerned. 3 . For the purposes of fixing the actual production referred to in Article 17a (2) of Regulation (EEC) No 2261 /84 the Member States concerned shall inform the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Point 2 in Article 1 shall, however, apply with effect from 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 1989. For the Commission Ray MAC SHARRY Member of the Commission